453 So.2d 944 (1984)
Madeline K. GROSS and Charles H. Monast, Co-Personal Representatives of the Estate of Raymond E. Gross, Deceased, and Madeline K. Gross, Individually, Petitioners,
v.
SECURITY TRUST COMPANY, a Florida Corporation, N/K/a Northern Trust Bank of Florida, N.A., Archbishop Carroll Catholic Life Center Trust, Holy Cross Hospital, a Florida Non-Profit Organization, Wilson Petroleum Corporation, Energy Development Corporation and Faith M. Williamson, Respondents.
No. 84-1035.
District Court of Appeal of Florida, Fourth District.
August 15, 1984.
Rohan Kelley of Kelley & Herb, P.A., Fort Lauderdale, for petitioners.
Peter J. Forman of Gustafson, Stephens, Ferris, Forman & Hall, P.A., Fort Lauderdale, for respondent  Security Trust Company, n/k/a Northern Trust Bank of Florida, N.A.
J. Michael Fitzgerald and Margaret Lynch Hopkins of Wood, Lucksinger & Epstein, Miami, for respondent  Archbishop Carroll Catholic Life Center Trust.
Gerald M. Morris of Saunders, Curtis, Ginestra & Gore, Fort Lauderdale, for respondent  Holy Cross Hospital.
Joseph G. Young of Smathers & Thompson, Miami, for respondent  Faith Williamson.
*945 Daniel T. Carpenter of Bird, Carpenter & Brown, P.A., Fort Lauderdale, for Administrator Ad Litem for the Estate of Raymond E. Gross  Daniel T. Carpenter.
PER CURIAM.
Whether depositions, or any other discovery, should be limited is within the broad discretion of the trial court. Orlowitz v. Orlowitz, 199 So.2d 97 (Fla. 1967); Continental Mortgage Investors v. Village By The Sea, 252 So.2d 833 (Fla. 4th DCA 1971).
Communications between spouses are privileged only if intended to be made in confidence. § 90.504(1), Fla. Stat. (1983); Hughs' Florida Evidence Manual, § 136; See also 24 Fla.Jur.2d, Evidence and Witnesses, § 529.
A protective order under Rule 1.280(c), Florida Rules of Civil Procedure is available only upon a showing of good cause. Orlando Sports Stadium v. Sentinel Star Co., 316 So.2d 607 (Fla. 4th DCA 1975).
Certiorari will not be granted "except in those cases where an abuse of discretion has been shown so as to constitute a departure from the essential requirements of law which cannot be remedied on appeal." Burroughs Corporation v. White Lumber Sales, 372 So.2d 122 (Fla. 4th DCA 1979).
CERTIORARI DENIED.
LETTS, HERSEY and GLICKSTEIN, JJ., concur.